--------------------------------------------------------------------------------

EXHIBIT 10

Securities Exchange Agreement

and

Plan of Exchange

BETWEEN

Enwin Resources, Inc.

AND

Solar Energy Limited

AND

D2Fusion, Inc.

DATED

May 31, 2007

--------------------------------------------------------------------------------


                                SECURITIES EXCHANGE AGREEMENT AND PLAN OF EXCHANGE


THIS SECURITIES  EXCHANGE  AGREEMENT AND PLAN OF EXCHANGE (this "Agreement") is entered into as of May 31, 2007, by
and between Enwin Resources,  Inc.  ("Enwin"),  a Nevada  corporation,  Solar Energy Limited ("Solar"),  a Delaware
corporation, and D2Fusion, Inc. ("D2Fusion") a California corporation.

WITNESSETH:

WHEREAS,  Solar owns common stock of D2Fusion,  which stock constitutes 100% of the outstanding  ownership or right
to ownership of D2Fusion (the  "D2Fusion  Shares"),  there being no  outstanding  preferred  shares,  warrants,  or
options to purchase shares of D2Fusion; and

WHEREAS,  Enwin desires to acquire from Solar,  and Solar desires to convey to Enwin, all of the D2Fusion Shares in
exchange for an aggregate of  30,000,000  shares of common stock of Enwin (the "Enwin  Shares"),  par value $0.001,
whereby D2Fusion will become a wholly-owned subsidiary of Enwin.

NOW, THEREFORE, in consideration of the premises and of the mutual  representations,  warranties and agreements set
forth herein, the parties hereto agree as follows:

                                                     ARTICLE I
                                          DEFINITIONS AND INTERPRETATION

1.1      Defined  Terms.  Unless  otherwise  specifically  defined  in  this  Agreement  or the  context  otherwise
         requires, capitalized terms used in this Agreement will have the following meanings:

         1.1.1    "Affiliate" or  "Affiliated"  means,  in relation to any party,  any company or other  commercial
                  entity or person which  directly or  indirectly  controls,  is  controlled  by or is under common
                  control with such party or any of such party's  directors,  managers,  supervisors  or management
                  personnel.

         1.1.2    "Agreement"  means this agreement,  the recitals  hereto and all exhibits and schedules  attached
                  to this Agreement,  in each case, as they may be amended or  supplemented  from time to time, and
                  the expressions "hereof",  "herein",  "hereto",  "hereunder",  "hereby", and similar expressions,
                  when  used in this  Agreement,  refer  to this  Agreement  as a whole  and not to any  particular
                  provision  of this  Agreement;  and  unless  otherwise  indicated,  references  to  sections  and
                  subsections are to sections and subsections in this Agreement.

1.1.3    "Applicable Law" means any domestic or foreign statute, law, ordinance,  regulation,  by-law or order that
                  applies to Enwin, Solar or D2Fusion.

1.1.4    "Assets" means all of the properties,  rights and assets of D2Fusion including,  without  limitation,  all
                  cash and cash equivalents,  prepaid expenses, all investments,  accounts receivable, Goodwill and
                  IP, Inventory, Personal Property, and Material Contracts.

         1.1.5    "Business" means the further  development and  commercialization  of technology  intended for the
                  delivery of  proprietary  solid-state  fusion  aimed at entry level heat and energy  applications
                  for homes and industry.



1

--------------------------------------------------------------------------------


         1.1.6    "Business Day" means any day other than a Saturday,  a Sunday or a day on which  chartered  banks
                  in the United States of America are authorized or obligated by law to close.

         1.1.7    "Closing Date" has the meaning set forth in subsection 2.5.

         1.1.8    "Employees" means all persons engaged in the Business  including  employees,  employees on leave,
                  contract employees, and owner-operators, if any.

         1.1.9    "Encumbrance" means any encumbrance of any kind whatever and includes,  without  limitation,  any
                  adverse claim, security interest,  mortgage, lien,  hypothecation,  pledge,  assignment,  charge,
                  trust or deemed  trust  (whether  contractual,  statutory  or  otherwise  arising),  or any other
                  right,  option or claim of others  affecting  the Assets,  and any  covenant or other  agreement,
                  restriction or limitation on the transfer of the Assets.

         1.1.10   "Environmental  Laws" includes all applicable laws,  statutes,  regulations,  by-laws,  rules and
                  Orders of any  Governmental  Authority where D2Fusion has carried on business and the common law,
                  relating,  in whole or in part,  to the  environment,  and  includes  those laws  relating to the
                  storage,  generation, use, handling,  manufacture,  processing,  transportation,  import, export,
                  treatment, release or disposal of any Hazardous Substance.

         1.1.11   "Environmental  Permits"  includes  all  certificates,   approvals,   consents,   authorizations,
                  registrations,  and licenses issued, granted, conferred,  created or required by any Governmental
                  Authority pursuant to any Environmental Laws.

                  1.1.12   "Facility"  means the main research and  development  facility for the Business  located
                  in Foster City, California.

         1.1.13   "Fixed Plant and Equipment"  means all plant,  machinery and equipment  situated on the Lands, if
                  any.

         1.1.14   "Governmental  Authority"  includes any domestic or foreign  government  whether state,  federal,
                  provincial,  or municipal  and any  governmental  agency,  governmental  authority,  governmental
                  tribunal or governmental commission of any kind whatsoever.

         1.1.15   "Goodwill and IP" means:

                  1.1.15.1  all customer lists, contracts, files, records and outstanding quotations;

                  1.1.15.2  all trade marks  (registered  or not),  trade  names,  designs,  URL and domain  names,
                            logos,  patents,  patents  pending,  industrial  design  applications,  and  copyrights
                            (registered or not) used in the Business, including those set forth in Schedule A;

                  1.1.15.3 all trade secrets and confidential information of D2Fusion in relation to the Business;

                  1.1.15.4  all proprietary computer software and related manuals owned by or licensed to
                            D2Fusion in relation to the Business;

                  1.1.15.5 all know-how of the Business including:



2

--------------------------------------------------------------------------------


                             1.1.15.5.1    all  information  of a scientific or technical  nature  whether in oral,
                                           written, graphic, machine readable, electronic or physical form; and

                             1.1.15.5.2    all patterns,  plans,  designs,  research data,  research  plans,  trade
                                           secrets and other proprietary know-how,  processes,  formulas, drawings,
                                           technology,  blue  prints,  flow  sheets,  equipment  and  parts  lists,
                                           instructions, manuals, records and procedures.

         1.1.16   "Hazardous Substance" means any hazardous waste, hazardous substance,  hazardous material,  toxic
                  substance,  dangerous  substance or dangerous good or contaminant as defined or identified in any
                  Environmental Law.

         1.1.17   "Inventory"  means all  inventories  of products  relating to the  Business,  all  supplies,  and
                  equipment relating thereto.

         1.1.18   "Lands"  means the lands  leased by  D2Fusion  in relation  to the  Business  including,  without
                  limitation, the lands on which the Facility is located.

         1.1.19 "Loss" means any and all loss,  liability,  damage,  cost or expense actually  suffered or incurred
                  by a party  resulting from the subject  matter of any claim,  including the costs and expenses of
                  any action, suit, proceeding,  demand,  assessment,  judgment,  settlement or compromise relating
                  thereto  (including  legal  fees  on a  solicitor's  and his own  client  basis),  net of any tax
                  savings arising as a result of expensing the same,  less the amount of any judgment  awarded as a
                  result of any counterclaim or set-off relating to that claim.

         1.1.20   "Material  Contracts"  means those  agreements  listed in  Schedule  3.1.16 and  Schedule  3.2.16
                  hereto.

         1.1.21   "Order" means any order,  judgment,  injunction,  decree,  award or writ of any court,  tribunal,
                  arbitrator,  Governmental  Authority,  or other person who is authorized to make legally  binding
                  determinations.

         1.1.22   "Permits" means all permits, licenses,  authorizations,  agreements or understandings relating to
                  the Business and issued by any Governmental  Authority,  or to which any  Governmental  Authority
                  is a party, including, without limitation, the Environmental Permits.

         1.1.23   "Personal  Property" means all of the equipment,  vehicles,  machinery,  furniture,  chattels and
                  other  tangible  personal  property  used in the  Business as at the Closing Date and any and all
                  operating manuals, warranty information or other documentation relating thereto.

         1.1.24   "Pollution"  means  any type of  environmental  damage or  contamination  which  contravenes  any
                  Environmental  Law,  including,  without  limiting the generality of the foregoing,  damage to or
                  contamination  by any substance,  waste, or goods  including,  without limiting the generality of
                  the foregoing, any Hazardous Substance.

         1.1.25   "Securities Act" means the United States Securities Act of 1933, as amended.

         1.1.26   "Commission" means the Securities and Exchange Commission.



3

--------------------------------------------------------------------------------


         1.1.27   "Taxes" means all taxes and similar governmental charges, including:

                  1.1.27.1    state,   federal,   provincial,   municipal  and  local,  foreign  or  other  income,
                              franchise,   capital,  real  property,  personal  property,   withholding,   payroll,
                              employer  health,  transfer,  sales,  use, excise,  goods and services,  consumption,
                              countervail  and value added  taxes,  all other taxes of any kind  relating to Solar,
                              or the Business and imposed by any Governmental  Authority,  whether disputed or not;
                              and

                  1.1.27.2    assessments,  charges,  duties,  fees, imposts,  levies or other governmental charges
                              and interest, penalties or additions associated therewith.

         1.1.28   "Tax Returns"  means all reports,  returns and other  documents  filed or required to be filed by
                  D2Fusion  in  relation  to the  Business  in respect of Taxes or in respect of or pursuant to any
                  domestic or foreign federal, provincial, state, municipal, territorial or other taxing statute.

1.2      Gender and Number.  The terms  defined in the  singular  will have a  comparable  meaning when used in the
         plural and vice versa, and words importing gender include all genders.

1.3      Currency.  Unless  specified,  all  references  to currency  in this  Agreement  will mean  United  States
         dollars.

1.4      Exhibits.  The following exhibits are attached hereto and form part of this Agreement:

                  Exhibit           Description

                  A                 D2Fusion Tradenames/Trademarks, Copyright, and Patents

                  B                 D2Fusion Financials

                  C                 Enwin Financials

1.5      Schedules.  The following schedules are attached hereto and form part of this Agreement:

                  Schedule Description

                  3.1.16            D2Fusion Material Contracts

                  3.2.16            Enwin Material Contracts

1.6      Section  Headings.  The section and  subsection  headings  contained in this  Agreement  are for reference
         purposes only and will not in any way affect the meaning or interpretation of this Agreement.

                                                    ARTICLE II

                                                EXCHANGE OF SHARES

2.1      Exchange.  Upon and subject to the terms of this  Agreement,  Enwin hereby  agrees to issue,  exchange and
         deliver the Enwin Shares,  which will consist of thirty million  (30,000,000)  shares of common stock,  to
         Solar,  on the Closing  Date,  and Solar  hereby  agrees to  exchange,  assign,  transfer and set over the
         D2Fusion Shares,  which consist of one thousand  (1,000) common shares,  to Enwin on the Closing Date. The
         Enwin  Shares  will be issued to Solar  pursuant  to the  securities  transaction  exemptions  afforded by
         Section  4(2) of the  Securities  Act.  The shares will be  restricted  securities  bearing a  restrictive
         legend.



4

--------------------------------------------------------------------------------


2.2      Share Valuation  Price.  The valuation of the D2Fusion  Shares will be deemed  equivalent to the valuation
         of the Enwin Shares.

2.3      Tax Free.  The  exchange  of  D2Fusion  Shares for the Enwin  Shares will be deemed by the parties to be a
         tax free exchange.

2.4      Resale Restrictions.       The Enwin  Shares  issued  and  delivered  to Solar  will be  subject to resale
         restrictions  imposed  pursuant to the Securities Act and thus  restricted for a period of at least twelve
         (12) months from the date of issuance.

2.5      Closing Date. The Closing Date of the  transaction  contemplated  hereby will take place on or before July
         27, 2007, or as agreed by the parties in writing,  at the offices of Enwin,  at 11 a.m.  Pacific  Standard
         Time.

                                                    ARTICLE III

                                          REPRESENTATIONS AND WARRANTIES

3.1.     Solar and D2Fusion.  Solar and D2Fusion,  jointly and severally,  make the  representations and warranties
         set out hereto to Enwin,  recognizing  that Enwin is relying on such  representations  and  warranties  in
         entering  into  the   transactions   contemplated   by  this  Agreement.   All  due  diligence   searches,
         investigations  or  inspections  by Enwin,  up to the Closing,  are without  prejudice to Enwin's right to
         rely upon the  representations  and  warranties  of Solar and D2Fusion in entering  into the  transactions
         contemplated by this Agreement.

         3.1.1.   Incorporation  and  Qualification.   D2Fusion  is  duly   incorporated,   organized  and  validly
                  subsisting  under the laws of the  State of  California.  D2Fusion  has all  requisite  corporate
                  power and  authority  to own,  lease,  and operate its  respective  properties.  D2Fusion is duly
                  registered,  licensed or  qualified to carry on the  Business in the  jurisdictions  in which the
                  nature of the business as now being  conducted by it or the property  owned or leased by it makes
                  such registration, licensing or qualification necessary.

         3.1.2.   Authority,  Filings,  Consents and  Approvals.  Solar and D2Fusion have the  corporate  power and
                  authority  to enter into this  Agreement  and to perform the  transactions  contemplated  by this
                  Agreement.  This  Agreement  has been  duly  authorized,  executed  and  delivered  by Solar  and
                  D2Fusion  and  constitutes  a  legal,  valid  and  binding  obligation  of  Solar  and  D2Fusion,
                  enforceable  in  accordance  with  its  terms,  subject  to  bankruptcy,  insolvency,  fraudulent
                  transfer,  reorganization,  moratorium and similar laws of general  applicability  relating to or
                  affecting  creditors' rights and to general equity  principles.  No other proceedings on the part
                  of Solar or D2Fusion are  necessary to authorize  the  entering  into of this  Agreement  and the
                  consummation of the transactions  contemplated  hereby.  The execution,  delivery and performance
                  of this Agreement and the agreements  contemplated herein will not require Solar or D2Fusion,  to
                  obtain any  consent,  waiver,  authorization  or  approval  of, or make any  filing  with or give
                  notice to, any person, except for such consents,  waivers,  authorizations or approvals which the
                  failure  to  obtain  would not be  reasonably  likely to have a  material  adverse  effect on the
                  Business.

         3.1.3.   Capitalization  of D2Fusion.  The authorized  capital of D2Fusion  consists of 10,000,000  shares
                  of no par value  common  stock,  of which only the  D2Fusion  Shares are issued and  outstanding.
                  The D2Fusion Shares are duly authorized,  validly issued,  fully paid and  non-assessable and are
                  owned of record and beneficially by Solar, free and clear of any and all Encumbrances.



5

--------------------------------------------------------------------------------


         3.1.4.   Corporate  Records.  All  transactions  of D2Fusion have been  promptly and properly  recorded or
                  filed in or with its  respective  books and records,  and the minute books  contain  complete and
                  accurate records of the meetings and proceedings of shareholders and directors thereof.

         3.1.5.   D2Fusion's Officers and Directors.  Officers: Russ George, president, secretary, treasurer
                  Directors: Russ George, Michael Chinn, Nelson Skalbania.

         3.1.6.   The D2Fusion  Shares.  Solar has good and valid title to the D2Fusion  Shares,  free and clear of
                  all Encumbrances.  There are no outstanding  options,  warrants or rights to purchase or acquire,
                  or securities  convertible  into or exchangeable  for or which carry an obligation to purchase or
                  otherwise  acquire,  any shares or  securities  in the capital of D2Fusion and there are no other
                  contracts, commitments,  agreements,  understandings,  arrangements or restrictions which require
                  D2Fusion to issue,  sell or deliver any of its  respective  shares or securities and there are no
                  restrictions on the transfer of the D2Fusion Shares.

         3.1.7.   Liabilities.  Except as shown in its most recent  audited  financial  statements  (the  "D2Fusion
                  Financials"),  attached as Exhibit B hereto,  D2Fusion  has no material  liabilities  of any kind
                  whatsoever,  contingent or  non-contingent,  other than those incurred in the ordinary  course of
                  business,  including,  without limitation,  commercial real estate leases, utilities,  telephone,
                  and legal services.

         3.1.8.   Liabilities  at Closing.  Except as may otherwise be set forth in Section 3.1.7 above,  the value
                  of all liabilities of D2Fusion,  including any exposure under any  guarantees,  as at the Closing
                  will be zero.

         3.1.9.   Assets.  D2Fusion  has good and  marketable,  legal and  beneficial  title to all of the property
                  comprising its assets as shown on the D2Fusion  Financials,  free and clear of all  Encumbrances.
                  Such assets  constitute all of the property,  rights and other assets used by D2Fusion,  or which
                  are  necessary  or  desirable  to conduct  D2Fusion's  business  as  conducted  prior to the date
                  hereof.  Without limiting the generality of the foregoing,  none of the personal  property or the
                  fixed  plant and  equipment  shown in the  D2Fusion  Financials  is leased or  otherwise  used in
                  D2Fusion's business subject to any agreement with any third party.

         3.1.10.  Corporate Records and Financial  Statements.  All material  transactions relating to the Business
                  have been promptly and properly  recorded or filed in or with D2Fusion's  books and records.  The
                  D2Fusion  Financials fairly and accurately  represent the financial condition and position of the
                  Business  as at such  date.  Solar  will  furnish  to Enwin  copies of the  D2Fusion  Financials,
                  including  (a) the audited  balance  sheets of D2Fusion  and the  audited  statements  of income,
                  changes in  shareholders'  equity and  statements of cash flow for the periods ended December 31,
                  2005 and December 31, 2006,  together  with the notes  thereon and the report of its  independent
                  certified  public  accountants,  and (b) the three month interim  statements for the period ended
                  March 31, 2007. The audited  financial  statements and interim  statements (i) have been prepared
                  in  conformity  with  United  States  generally  accepted  accounting  principles  applied  on  a
                  consistent  basis  from year to year  (except  as noted  otherwise  therein),  and (ii)  assuming
                  D2Fusion  will  continue as a going  concern,  are true and  correct  and  present  fairly in all
                  material  respects the financial  condition of D2Fusion and the results of operations and changes
                  in cash flow of D2Fusion for the periods to which each relates.



6

--------------------------------------------------------------------------------


         3.1.11.  Environmental  Compliance.  Except  in  compliance  with  Environmental  Laws,  D2Fusion  has not
                  caused or  permitted,  and  D2Fusion  and Solar have no  knowledge  of, any  material  release or
                  disposal by any person of any Hazardous  Substance on or from any premises  formerly or presently
                  used in the Business. All Hazardous Substances generated,  handled,  stored, treated,  processed,
                  transported or disposed of in the course of the Business have been  generated,  handled,  stored,
                  treated,  processed,  transported  or disposed of in all material  respects,  in compliance  with
                  applicable Environmental Laws and the Environmental Permits.

         3.1.12.  Intellectual  Property  Rights.  Exhibit A sets forth a true and complete list of all patents and
                  trademarks  ("Intellectual  Property Rights"),  registered or unregistered,  owned by or licensed
                  to D2Fusion and used in the Business.  The  Intellectual  Property  Rights,  and D2Fusion's trade
                  secrets and know how,  constitute all of the intellectual  property necessary to process,  market
                  and sell the products of the  Business in the manner  presently  conducted by D2Fusion.  D2Fusion
                  does not use any  trademarks  or patents  other  than those  listed in Exhibit A, nor does it use
                  any  other  intellectual  property  of any  third  party  that it is not  licensed  or  otherwise
                  entitled to use. All  registrations  with  respect to  Intellectual  Property are valid,  current
                  and in good standing.

         3.1.13.  Payment of Taxes.  D2Fusion  has paid all Taxes due and payable in relation to the  Business  and
                  has paid all assessments that D2Fusion has received in respect of Taxes.

         3.1.14.  Reassessments.  No  reassessments  of Taxes have been issued against  D2Fusion in relation to the
                  Business  nor is D2Fusion  aware of any pending or  threatened  assessment  or  reassessment  for
                  Taxes.  D2Fusion  has not  executed  or  filed  with any  Governmental  Authority  any  agreement
                  extending the period for assessment, reassessment or collection of any Taxes.

         3.1.15.  Withholdings.  D2Fusion  has  withheld  from each  payment  made to any of the  employees  of the
                  Business or former  employees,  officers and  directors,  and to all other  persons,  all amounts
                  required by law and will  continue  to do so until the  Closing  and has  remitted or will remit,
                  such withheld amounts within the prescribed  periods to the appropriate  Governmental  Authority.
                  D2Fusion has charged and  collected  and have  remitted or will remit on a timely basis all Taxes
                  as required by Applicable  Law on any sale,  supply or delivery  whatsoever,  made in relation to
                  the Business.

         3.1.16.  Contracts.  D2Fusion  is not a party  to,  or bound  by,  any  material  contract,  agreement  or
                  commitment  of any kind in relation to the Business  other than this  Agreement  and the Material
                  Contracts.  The  Material  Contracts  are in full force and  effect.  There is not any pending or
                  threatened  cancellation,  existing default,  or event under any of the Material Contracts which,
                  after notice or lapse of time,  or both,  would  constitute  a default  under any of the Material
                  Contracts and all of the Material  Contracts are  terminable on reasonable  notice as required by
                  Applicable Law if termination of any of the Material  Contracts is not expressly  provided for in
                  any of the Material  Contracts,  or sixty (60) days' notice or less if  termination of any of the
                  Material Contracts is expressly provided for in any of the Material Contracts.


7

--------------------------------------------------------------------------------


         3.1.17.  Employees.  Complete and accurate  particulars  of the  Employees  pertaining to the date of hire
                  of such employees and their annual  remuneration  and the names of those on long term disability,
                  workers'  compensation  or leave of absence  (if any) will be  provided  to Solar  upon  request.
                  D2Fusion  does not have any  written  employment  agreements  relating  to any of the  Employees,
                  except that Employment Agreement with Russ George.

         3.1.18.  Collective/Employment  Agreements.  None of the  Employees  is  employed  under a contract  which
                  cannot be terminated  by D2Fusion,  with or without  notice,  including  those  employees who are
                  employed on indefinite  hire  requiring  reasonable  notice of  termination  by  Applicable  Law.
                  D2Fusion is not a party,  either  directly or by operation of law, to any  collective  agreement.
                  No trade union,  council of trade unions,  employee  bargaining  agency or affiliated  bargaining
                  agent holds  bargaining  rights with  respect to any of the  employees  of the Business by way of
                  certification,  interim certification,  voluntary recognition,  or successor rights. There are no
                  threatened  or pending  union  organizing  activities  involving  the  Employees and there are no
                  threatened labor disputes or work stoppages relating to, or connected with, the Business.

         3.1.19.  Occupational  Health and Safety.  There are no  outstanding  inspection  orders or charges or any
                  other  Orders  made  against  D2Fusion  or the  Business.  D2Fusion  is in  compliance  with  all
                  occupational  health and safety rules and  regulations  in all  material  respects in relation to
                  the Business and there are no outstanding violations of such rules and regulations.

         3.1.20.  Insurance.  All  insurance  policies  relating to the  Business  are in full force and effect and
                  D2Fusion  is  not in  default  with  respect  to any of  the  provisions  contained  in any  such
                  insurance  policy.  D2Fusion  is not aware of any events or  occurrences  that  could  reasonably
                  form the basis for a claim under D2Fusion's policies of insurance.

         3.1.21.  Permits.  D2Fusion will own,  possesses and will be in compliance  with, all Permits  required by
                  any Governmental Authority and necessary to conduct the Business.

         3.1.22.  Absence of Legal  Conflicts.  The execution and delivery of this  Agreement by Solar and D2Fusion
                  does not, and the  performance  of this  Agreement by such parties and the  completion by them of
                  the transactions contemplated by this Agreement will not:

                  3.1.22.1.  conflict  with or violate  the  constating  documents  of  D2Fusion  or Solar,  or any
                             resolution of the director of D2Fusion or the directors of Solar;

                  3.1.22.2.  conflict with or violate any Applicable Law; or

                  3.1.22.3.  result in any breach of or  constitute  a default  (or an event  which with  notice or
                             lapse of time or both would become a default)  under,  or give to others any rights of
                             termination,  amendment,  acceleration or  cancellation  of, or result in the creation
                             of an Encumbrance on any of Assets pursuant to, any note, bond,  mortgage,  indenture,
                             contract,  agreement,  lease,  license,  permit,  franchise  or  other  instrument  or
                             obligation  to which Solar or  D2Fusion  is a party in relation to the  Business or by
                             which the  Business  or the  Assets is bound or  affected,  which,  in any such  case,
                             would   prohibit  or  delay  such  Parties'   ability  to  perform  their   respective
                             obligations under this Agreement.




8

--------------------------------------------------------------------------------


         3.1.23   Reporting  Status.  Solar is  subject  to the  reporting  requirements  of Section 13 or 15(d) of
                  the Securities  Exchange Act of 1934, as amended and is current in all required  filings with the
                  Commission as of the Closing Date of this  Agreement.  Solar's  reports filed with the Commission
                  can be viewed at www.sec.gov.

         3.1.24.  Litigation.  There  are  no  claims,  actions,  proceedings,  suits,  investigations  or  reviews
                  pending or  threatened  against Solar or D2Fusion or otherwise in relation to the Business or the
                  Assets or the D2Fusion  Shares,  before or by any Governmental  Authority,  except for an ongoing
                  Commission  review of the adequacy of Solar's  disclosure  under the  Securities  Exchange Act of
                  1934, as amended.

         3.1.25.  Conduct of Business - Changes.  Since March 31, 2007:

                  3.1.25.1.  D2Fusion has conducted the Business in the ordinary course,  using reasonable  efforts
                             to preserve the Business;

                  3.1.25.2   There has not been any  material  adverse  change in the Assets,  affairs or financial
                             condition of the Business;

                  3.1.25.3   D2Fusion has not:

                           3.1.25.3.1.  increased  the  compensation  paid or  payable to any of the  Employees  or
                                        increased  the  benefits to which the  Employees  are  entitled or provided
                                        any new benefits for any such employees; or

                           3.1.25.3.2.  modified,  amended  or  terminated  any  contract  to  which it is or was a
                                        party in  relation  to the  Business,  except  in the  ordinary  course  of
                                        business with a view to the best interests of the Business.

         3.1.26.  Copies of Documents  etc.  True and complete  copies of the documents  and  agreements  listed in
                  the  Exhibits  hereto  which are in writing has been made  available to Solar and its counsel for
                  review.

         3.1.27   Investment  Intent.  Solar is acquiring the Enwin Shares for investment  purposes only and not with a view
                  of immediate resale or distribution  and will not resell or otherwise  transfer or dispose of the
                  Enwin Shares except in accordance with the provisions of all Applicable Laws.

         3.1.28   Due  Diligence  Investigation.  Solar is aware that Enwin is a  development  stage  company  with
                  operating  losses.   Enwin  has  made  available  all  of  its  books  and  records  for  Solar's
                  inspection,  and Solar has had the  opportunity  and has conducted a due diligence  investigation
                  of Enwin.  Solar is relying upon its due  diligence  investigation  in making and  entering  this
                  transaction,  and is relying upon Enwin's  representations and warranties only to the extent that
                  such reliance is reasonable in light of its own due diligence investigation.



9

--------------------------------------------------------------------------------


3.2.     Enwin. Enwin makes the  representations  and warranties set out hereto to Solar and D2Fusion,  recognizing
         that  Solar and  D2Fusion  are  relying  on such  representations  and  warranties  in  entering  into the
         transactions  contemplated by this Agreement.  All due diligence  searches,  investigations or inspections
         by Enwin and D2Fusion,  up to the Closing,  are without  prejudice to Solar's and D2Fusion's right to rely
         upon the  representations  and warranties of Enwin in entering into the transactions  contemplated by this
         Agreement.

         3.2.1.   Incorporation  and  Qualification.  Enwin is a corporation  duly organized,  validly existing and
                  in good  standing  under  the laws of the  State of  Nevada  and is duly  qualified  as a foreign
                  corporation  in all  jurisdictions  in which the  failure  to so  qualify  would  have a material
                  adverse effect on Enwin.

         3.2.2.   Authority,  Filings,  Consents and  Approvals.  Enwin has the  corporate  power and  authority to
                  enter  into this  Agreement  and to  perform  the  transactions  contemplated  by this  Agreement
                  subject  to  shareholder  approval  and the  filing  of  pertinent  disclosure  filings  with the
                  Commission.  This  Agreement  has been duly  authorized,  executed  and  delivered  by Enwin and,
                  subject to  shareholder  approval,  constitutes a legal,  valid and binding  obligation of Enwin,
                  enforceable  in  accordance  with  its  terms,  subject  to  bankruptcy,  insolvency,  fraudulent
                  transfer,  reorganization,  moratorium and similar laws of general  applicability  relating to or
                  affecting  creditors' rights and to general equity  principles.  No other proceedings on the part
                  of Enwin are necessary to authorize the entering into of this Agreement and the  consummation  of
                  the transactions  contemplated hereby. The execution,  delivery and performance of this Agreement
                  and the  agreements  contemplated  herein will not require  Enwin to obtain any consent,  waiver,
                  authorization  or approval of, or make any filing with or give notice to, any person,  except for
                  any such consents,  waivers,  authorizations  or approvals  which relate to shareholder  approval
                  and disclosure filings with the Commission.

         3.2.3    Capitalization   of  Enwin.   The   authorized   capital  of  Enwin   consists   of  one  billion
                  (1,000,000,000)  common shares par value $0.001, of which forty two million five hundred thousand
                  (42,500,000)  common  shares are issued  and  outstanding  (the  "Outstanding  Shares")  of which
                  thirty  million  (30,000,000)  will be cancelled on or before the Closing Date.  The  Outstanding
                  Shares are duly authorized, validly issued, fully paid and non-assessable.

         3.2.4    The Enwin Shares.  Enwin has not granted any other rights nor incurred any other  commitments  to
                  purchase,  acquire,  convert or  exchange  any other  securities  for common  shares of Enwin and
                  there  are  no  other  contracts,  commitments,  agreements,   understandings,   arrangements  or
                  restrictions  that require Enwin to issue,  sell or deliver any of its stock or other securities.
                  Enwin  has  sufficient  authorized,  unissued  shares  of its  common  stock  to  consummate  the
                  transactions  contemplated  herein,  and such stock bears no  restriction  on issuance that would
                  prohibit issuance to Solar as contemplated herein.

         3.2.5    Corporate  Records.  All transactions of Enwin have been promptly and properly  recorded or filed
                  in or with its respective  books and records,  and the minute books contain complete and accurate
                  records of the meetings and proceedings of stockholders and directors thereof.

         3.2.6    Enwin Directors and Officers.  Nora Coccaro is the sole director and officer of Enwin.



10

--------------------------------------------------------------------------------


         3.2.7    Liabilities.  Except as shown in its most recent publicly released audited  financial  statements
                  (the "Enwin  Financials"),  attached as Exhibit C hereto,  Enwin has no material  liabilities  of
                  any kind  whatsoever,  contingent or  non-contingent,  other than those  incurred in the ordinary
                  course of business,  including,  without  limitation,  commercial real estate leases,  utilities,
                  telephone, and legal services.

         3.2.8    Liabilities  at Closing.  Except as may otherwise be set forth in Section 3.2.7 above,  the value
                  of all  liabilities  of Enwin,  including any exposure  under any  guarantees,  as at the Closing
                  Date, will be zero.

         3.2.9    Assets.  Enwin  has  good and  marketable,  legal  and  beneficial  title to all of the  property
                  comprising  its  assets as shown on the  Enwin  Financials,  free and clear of all  Encumbrances.
                  Such assets  constitute all of the property,  rights and other assets used by Enwin, or which are
                  necessary  or  desirable  to conduct  Enwin's  business as  conducted  prior to the date  hereof.
                  Without  limiting the  generality of the  foregoing,  none of the personal  property or the fixed
                  plant  and  equipment  shown in the Enwin  Financials  is leased  or  otherwise  used in  Enwin's
                  business subject to any agreement with any third party.

         3.2.10   Available  Funds.  As of the Closing Date Enwin will have a minimum of two million  U.S.  dollars
                  ($2,000,000)  in working capital  available for the  furtherance of D2Fusion's  twelve (12) month
                  budget  and  business  plan  minus any  amounts  already  spent by Enwin on the  Business  either
                  directly or indirectly in the form of loans to D2Fusion.

         3.2.11   Corporate  Records  and  Financial  Statements.  All  material  transactions  relating to Enwin's
                  business  have  been  promptly  and  properly  recorded  or filed in or with  Enwin's  books  and
                  records.  The minute books of Enwin  contain  complete  and accurate  records of the meetings and
                  proceedings  of  stockholders  and directors  thereof.  Enwin will furnish to Solar copies of the
                  Enwin  Financials,  including the (a) audited balance sheets of Enwin and the audited  statements
                  of income,  changes in  shareholders'  equity and  statements  of cash flow for the periods ended
                  August 31,  2006 and 2005,  together  with the notes  thereon  and the report of its  independent
                  certified  public  accountants,  and (b) the six month  interim  statements  for the period ended
                  February  28,  2007.  The  audited  financial  statements  (i) have been or will be  prepared  in
                  conformity with United States generally  accepted  accounting  principles applied on a consistent
                  basis  from year to year  (except  as noted  otherwise  therein),  and (ii)  assuming  Enwin will
                  continue as a going  concern,  are true and correct and present  fairly in all material  respects
                  the  financial  condition  of Enwin and the  results of  operations  and  changes in cash flow of
                  Enwin for the periods to which each relates.
         .
         3.2.12   Environmental  Compliance.  Except in  compliance  with  Environmental  Laws, to the knowledge of
                  Enwin and its directors,  Enwin has not caused or permitted,  and Enwin and its directors have no
                  knowledge  of, any material  release or disposal by any person of any  Hazardous  Substance on or
                  from any premises  formerly or  presently  used in Enwin's  business.  All  Hazardous  Substances
                  generated,  handled,  stored,  treated,  processed,  transported  or disposed of in the course of
                  Enwin's  business have been  generated,  handled,  stored,  treated,  processed,  transported  or
                  disposed of in all material respects, in compliance with applicable Environmental Laws.

         3.2.13   Payment of Taxes.  Enwin has paid all Taxes due and payable in relation to Enwin's  business  and
                  has paid all assessments that Enwin has received in respect of Taxes.



11

--------------------------------------------------------------------------------


         3.2.14   Reassessments.  No  reassessments  of Taxes have been issued against Enwin in relation to Enwin's
                  Business nor is Enwin aware of any pending or threatened  assessment or  reassessment  for Taxes.
                  Enwin has not executed or filed with any  Governmental  Authority  any  agreement  extending  the
                  period for assessment, reassessment or collection of any Taxes.

         3.2.15   Withholdings.  Enwin  has  withheld  from  each  payment  made to any of its  current  or  former
                  employees,  officers and  directors,  and to all other persons,  all amounts  required by law and
                  will  continue to do so until the Closing Date.  Enwin has remitted or will remit,  such withheld
                  amounts  within the  prescribed  periods to the  appropriate  Governmental  Authority.  Enwin has
                  charged and  collected  and has remitted or will remit on a timely basis all Taxes as required by
                  Applicable Law on any sale, supply or delivery whatsoever, made in relation to Enwin's business.

         3.2.16   Contracts.  Enwin  is  not a  party  to,  or  bound  by,  any  material  contract,  agreement  or
                  commitment  of any kind in relation to the Business  other than this  Agreement  and the Material
                  Contracts.  The  Material  Contracts  are in full force and  effect.  There is not any pending or
                  threatened  cancellation,  existing default,  or event under any of the Material Contracts which,
                  after notice or lapse of time,  or both,  would  constitute  a default  under any of the Material
                  Contracts and all of the Material  Contracts are  terminable on reasonable  notice as required by
                  Applicable Law if termination of any of the Material  Contracts is not expressly  provided for in
                  any of the Material  Contracts,  or sixty (60) days' notice or less if  termination of any of the
                  Material Contracts is expressly provided for in any of the Material Contracts.

         3.2.17   Employees.  Complete and accurate  particulars  of Enwin's  employees  pertaining  to the date of
                  hire of such  employees  and  their  annual  remuneration  and the  names of  those on long  term
                  disability,  workers'  compensation  or leave of absence  (if any) will be provided to Solar upon
                  request. Enwin does not have any written employment agreements relating to any of its employees.

         3.2.18   Collective/Employment  Agreements.  None of Enwin's  employees is employed  under a contract that
                  cannot be  terminated  by Enwin,  with or  without  notice,  including  those  employees  who are
                  employed on indefinite  hire  requiring  reasonable  notice of  termination  by  Applicable  Law.
                  Enwin is not a party,  either  directly  or by  operation  of law, to any  collective  bargaining
                  agreement.  No trade union,  council of trade unions,  employee  bargaining  agency or affiliated
                  bargaining  agent holds  bargaining  rights with  respect to any of Enwin's  employees  by way of
                  certification,  interim certification,  voluntary recognition,  or successor rights. There are no
                  threatened or pending union organizing  activities  involving  Enwin's employees and there are no
                  threatened labor disputes or work stoppages relating to, or connected with, Enwin's business.

         3.2.19   Occupational  Health and Safety.  There are no  outstanding  inspection  orders or charges or any
                  other Orders made against Enwin or its business.  Enwin is in  compliance  with all  occupational
                  health and safety  rules and  regulations  in all  material  respects in relation to its business
                  and there are no outstanding violations of such rules and regulations.

         3.2.20   Insurance.  Enwin carries no insurance related to its business or assets.

         3.2.21   Permits.  Enwin is in  possession  of and is in  compliance  with  all  Permits  required  by any
                  Governmental Authority that are necessary to conduct Enwin's business.



12

--------------------------------------------------------------------------------


         3.2.22   Absence of Legal  Conflict.  The execution and delivery of this  Agreement by Enwin does not, and
                  the  performance  of this  Agreement  by Enwin  and the  consummation  by it of the  transactions
                  contemplated by this Agreement will not:

                  3.2.22.1  conflict with or violate the constating documents of Enwin;

                  3.2.22.2  conflict with or violate any Applicable Law; or

                  3.2.22.3  result in any breach of or  constitute  a default  (or an event  which  with  notice or
                            lapse of time or both would  become a default)  under,  or give to others any rights of
                            termination,  amendment,  acceleration or cancellation  of, any note,  bond,  mortgage,
                            indenture,  contract,  agreement, lease, license, permit, franchise or other instrument
                            or obligation  to which Enwin is a party or by which Enwin or any of its  properties is
                            bound or affected,  which,  in any such case,  would prohibit or delay Enwin's  ability
                            to perform its obligations under this Agreement.

         3.2.23   Reporting  Status.  Enwin is  subject  to the  reporting  requirements  of Section 13 or 15(d) of
                  the Securities  Exchange Act of 1934, as amended and is current in all required  filings with the
                  Commission as of the Closing Date of this  Agreement.  Enwin's  reports filed with the Commission
                  can be viewed at www.sec.gov.

         3.2.24   Litigation.  There  are  no  claims,  actions,  proceedings,  suits,  investigations  or  reviews
                  pending or, to the  knowledge  of Enwin's  director,  threatened  against  Enwin or  otherwise in
                  relation  to Enwin  or its  assets  or the  Outstanding  Shares,  before  or by any  Governmental
                  Authority or court.

         3.2.25   Conduct of Business - Changes.  Since February 28, 2007:

                  3.2.25.1   Enwin has conducted its business in the ordinary course,  using reasonable  efforts to
                             preserve such business;

                  3.2.25.2   there  has not  been any  material  adverse  change  in  Enwin's  assets,  affairs  or
                             financial condition of Enwin's business;

                  3.2.25.3   Enwin has not:

                             3.2.25.3.1   increased  the  compensation  paid or payable to any of its  employees or
                                          increased  the benefits to which its  employees  are entitled or provided
                                          any new benefits for any such employees; or

                             3.2.25.3.2   modified,  amended or  terminated  any  contract  to which it is or was a
                                          party in relation to Enwin's  business,  except in the ordinary course of
                                          business with a view to the best interests of Enwin's business.

         3.2.26   Copies of Documents  etc.  True and complete  copies of the documents  and  agreements  listed in
                  the Exhibits and Schedules hereto have been made available to Solar and its counsel for review.




13

--------------------------------------------------------------------------------


         3.2.27   Investment  Intent.  Enwin is acquiring the D2Fusion Shares for investment  purposes only and not
                  with a view to or for  resale or  distribution  and will not  resell  or  otherwise  transfer  or
                  dispose of the D2Fusion Shares except in accordance with the provisions of all Applicable Laws.

         3.2.28   Due  Diligence  Investigation.  Enwin is aware that D2Fusion is an early stage  start-up  company
                  with  little  operating  history  that has been funded  entirely  by loans from Solar.  Solar and
                  D2Fusion have made available all of its books and records for Enwin's  inspection,  and Enwin has
                  had the  opportunity  and has  conducted a due  diligence  investigation  of D2Fusion  and Solar.
                  Enwin is relying upon its due diligence  investigation  in making and entering this  transaction,
                  and is relying upon D2Fusion and Solar's  representations  and warranties only to the extent that
                  such reliance is reasonable in light of its own due diligence investigation.

                                                    ARTICLE IV

                                                      CLOSING

4.1.     Solar's and  D2Fusion's  Deliveries  at  Closing.  At the  Closing or as soon as  practicable  thereafter,
         Solar and D2Fusion will deliver to Enwin the following:

                  4.1.1.     Share  certificates  representing the D2Fusion  Shares,  duly endorsed for transfer to
                  Enwin, to be delivered to Enwin at Closing;

         4.1.2.  A certified copy of the  resolution of the board of directors of Solar  authorizing  the execution
                  and  delivery of this  Agreement  and all  documents  to be executed  and  delivered  by Solar at
                  Closing.

         4.1.3.   Any consents required to transfer the D2Fusion Shares to Enwin;

         4.1.4.   All  discharges  and  notices  of  discharge,   estoppel  letters,  pay-out  letters  or  similar
                  discharging  documentation,  in registrable form if required, which are necessary or desirable to
                  effect or evince the discharge of any  Encumbrances,  all of which are  satisfactory  in form and
                  content to Enwin, acting reasonably;

         4.1.5.   A certificate  jointly signed by an officer of Solar and officer of D2Fusion,  certifying that at
                  and as of the Closing Date, the  representations  and warranties  contained in this Agreement are
                  true  and  correct  as if made at the  Closing  Date  and  that  all  covenants,  agreements  and
                  conditions  required by this  Agreement  to be  performed  or complied  with by D2Fusion or Solar
                  prior to or at the Closing Date have been performed and complied with; and

         4.1.6.   Such other  documents,  certificates,  instruments and agreements as are required or contemplated
                  to be delivered by D2Fusion or Solar pursuant to this Agreement.

4.2      Enwin's Deliveries at Closing.  At the Closing, Enwin will deliver to Solar and D2Fusion as applicable:

                  4.2.1.     A share  certificate  representing  the  Enwin  Shares,  to be  delivered  to Solar at
                  Closing;

         4.2.2.    A certified copy of resolutions of the board of directors of Enwin authorizing:




14

--------------------------------------------------------------------------------


                  4.2.2.1. the purchase of the D2Fusion Shares by Enwin;

                  4.2.2.2.  the  execution  and  delivery of this  Agreement  and all  documents to be executed and
                           delivered by Enwin at Closing;

                  4.2.2.3. the appointment by Solar, at its option, to nominate up to 2 of the 3 proposed
                           directors of Enwin.

         4.2.3.  A  certificate  of an officer of Enwin,  dated as of the  Closing  Date,  certifying  on behalf of
                 Enwin that at and as of the Closing Date the  representations and warranties of Enwin contained in
                 this  Agreement  are true  and  correct  as if made at the  Closing  Date and that all  covenants,
                 agreements  and  conditions  required by this  Agreement to be performed or complied with by Enwin
                 prior to or at the  Closing  Date have been  performed  and  complied  with,  except as  otherwise
                 specifically disclosed to Solar by notice in writing; and

         4.2.4. Such other documents,  certificates,  instruments and agreements as are required or contemplated to
                 be delivered by Enwin pursuant to this Agreement.

                                                     ARTICLE V

                                          CONDITIONS PRECEDENT TO CLOSING

5.1.     Conditions  Precedent  to  Obligations  of  Enwin.  The  obligations  of Enwin  under  this  Agreement  to
         consummate the Closing  contemplated  hereby will be subject to the  satisfaction on or before the Closing
         Date, of the following conditions,  provided,  however,  that Enwin may waive the pre-Closing  performance
         of the  following  conditions  (as  conclusively  established  by  Closing)  without  waiving its right to
         require the  post-Closing  performance of the following  conditions  (unless  expressly waived in a signed
         writing):

         5.1.1.   Representations  and Warranties  True. The  representations  and warranties of Solar and D2Fusion
                  will be in all material  respects true and accurate as of the date when made,  and,  except as to
                  representations  and  warranties  which are expressly  limited to a state of facts  existing at a
                  time prior to the Closing,  will be in all material  respects  true and accurate at and as of the
                  Closing Date.

         5.1.2.   Performance  of Covenants.  Solar and D2Fusion  will have  performed and complied in all material
                  respects with each and every covenant,  agreement and condition  required by this Agreement to be
                  performed or complied with by it prior to or as of the Closing Date.

         5.1.3.   No  Governmental  or Other  Proceeding  or  Litigation.  No order of any court or  administrative
                  agency will be in effect which restrains or prohibits any transaction  contemplated  hereby;  and
                  no suit,  action,  other than the  exercise  of  dissenters'  rights,  investigation,  inquiry or
                  proceeding  by any  governmental  body or other  person or entity  will be pending or  threatened
                  against  D2Fusion  which  challenges  the  validity  or  legality,   or  seeks  to  restrain  the
                  consummation, of the transactions contemplated hereby.

         5.1.4.   Business  Plan.  Solar and  D2Fusion  will have  provided to Enwin a twelve (12) month budget and
                  business plan satisfactory to Enwin.




15

--------------------------------------------------------------------------------


         5.1.5.   Closing  Documentation.  Enwin will have  received the  documents  identified  in Section 4.1 and
                  such  additional  documentation  at the  Closing  Date as Enwin and its  counsel  may  reasonably
                  require to evidence  compliance  by Solar and D2Fusion with all of their  obligations  under this
                  Agreement.

5.2      Conditions  Precedent to  Obligations of Solar and D2Fusion.  The  obligations of Solar and D2Fusion under
         this Agreement to consummate the Closing  contemplated  hereby will be subject to the satisfaction,  or to
         the waiver by Solar and  D2Fusion on or before the Closing  Date of the  following  conditions,  provided,
         however,  that Solar and D2Fusion may waive the  pre-Closing  performance of the following  conditions (as
         conclusively  established by Closing) without waiving their right to require the post-Closing  performance
         of the following conditions (unless expressly waived in a signed writing):

         5.2.1.   Representations  and Warranties True. The  representations and warranties of Enwin will be in all
                  material  respects true and accurate as of the date when made, and, except as to  representations
                  and  warranties  which are expressly  limited to a state of facts existing at a time prior to the
                  Closing, will be in all material respects true and accurate at and as of the Closing Date.

         5.2.2.  Performance  of  Covenants.  Enwin will have  performed  and  complied  in all  material  respects
                  with  each  and  every  covenant,  agreement  and  condition  required  by this  Agreement  to be
                  performed or complied  with by it prior to or as of the Closing  Date,  including but not limited
                  to, the  condition  that as of the  Closing  Date Enwin will have a minimum of two  million  U.S.
                  dollars  ($2,000,000) in working capital  available for the  implementation  of D2Fusion's twelve
                  (12) month  budget and  business  plan minus any amounts  already  spent by Enwin on the Business
                  either directly or indirectly in the form of loans to D2Fusion.
.
         5.2.3.   No  Governmental  or Other  Proceeding  or  Litigation.  No order of any court or  administrative
                  agency will be in effect which restrains or prohibits any transaction  contemplated  hereby;  and
                  no suit,  action,  other than the  exercise  of  dissenters'  rights,  investigation,  inquiry or
                  proceeding  by any  governmental  body or other  person or entity  will be pending or  threatened
                  against Enwin which challenges the validity or legality,  or seeks to restrain the  consummation,
                  of the transactions contemplated hereby.

         5.2.4.   Share  Cancellation.  Enwin will have  cancelled and returned to authorized  share capital thirty
                  million (30,000,000) common shares of those Outstanding Shares described in this Agreement.

         5.2.5.   Closing  Documentation.  Solar and  D2Fusion  will have  received  the  documents  identified  in
                  Section 4.2 and such  additional  documentation  at the Closing as Solar and  D2Fusion  and their
                  respective  counsel  may  reasonably  require  to  evidence  compliance  by Enwin with all of its
                  obligations under this Agreement.




16

--------------------------------------------------------------------------------


                                                    ARTICLE VI

                                                  INDEMNIFICATION

6.1      Indemnity of Solar.  Enwin agrees to defend,  indemnify and hold harmless  Solar from and against,  and to
reimburse  Solar with respect to, all  liabilities,  losses,  costs and expenses,  including,  without  limitation,
reasonable  attorneys' fees and disbursements  ("Solar's Losses"),  asserted against or incurred by Solar by reason
of, arising out of, or in connection with any material breach of any  representation or warranty  contained in this
Agreement  made by Enwin or in any document or  certificate  delivered by Enwin  pursuant to the provisions of this
Agreement or in connection with the transactions  contemplated  thereby.  Notwithstanding the foregoing  provisions
of this  Section  6.1,  no claim for  indemnification  will be made by Solar  against  Enwin  unless  and until the
aggregate Solar Losses will exceed $25,000.

6.2      Indemnity  of Enwin.  Solar and  D2Fusion,  jointly and  severally,  agree to defend,  indemnify  and hold
harmless  Enwin from and  against,  and to  reimburse  Enwin with respect to, all  liabilities,  losses,  costs and
expenses,  including,  without limitation,  reasonable attorneys' fees and disbursements ("Enwin Losses"), asserted
against or  incurred  by Enwin by reason of,  arising  out of, or in  connection  with any  material  breach of any
representation  or warranty  contained  in this  Agreement  and made by Solar and  D2Fusion  or in any  document or
certificate  delivered by Solar and D2Fusion  pursuant to the  provisions of this  Agreement or in connection  with
the transactions  contemplated thereby;  provided,  however, that Solar will only be required to defend,  indemnify
and hold  harmless  Enwin for the  representations  and  warranties  made by Solar.  Notwithstanding  the foregoing
provisions  of this  Section 6.2, no claim for  indemnification  will be made by Enwin  against  Solar and D2Fusion
unless and until the aggregate Enwin Losses will exceed $25,000.

6.3      Indemnification  Procedure.  A party (an  "Indemnified  Party") seeking  indemnification  will give prompt
notice to the other party (the "Indemnifying  Party") of any claim for  indemnification  arising under this Article
VI.  The  Indemnifying  Party  will have the right to assume  and to  control  the  defense  of any such claim with
counsel  reasonably  acceptable  to such  Indemnified  Party,  at the  Indemnifying  Party's own cost and  expense,
including the cost and expense of reasonable  attorneys'  fees and  disbursements  in connection with such defense,
in which event the Indemnifying  Party will not be obligated to pay the fees and  disbursements of separate counsel
for such in such action.  In the event,  however,  that such Indemnified  Party's legal counsel will determine that
defenses may be available to such  Indemnified  Party that are different from or in addition to those  available to
the  Indemnifying  Party,  in that there  could  reasonably  be  expected  to be a  conflict  of  interest  if such
Indemnifying  Party and the  Indemnified  Party have common counsel in any such  proceeding,  or if the Indemnified
Party has not assumed the defense of the action or proceedings,  then such  Indemnifying  Party may employ separate
counsel to represent or defend such  Indemnified  Party,  and the  Indemnifying  Party will pay the reasonable fees
and  disbursements of counsel for such Indemnified  Party. No settlement of any such claim or payment in connection
with any such  settlement will be made without the prior written  consent of the  Indemnifying  Party which consent
will not be unreasonably withheld.

                                                    ARTICLE VII

                                    SURVIVAL OF REPRESENTATIONS AND WARRANTIES

7.       All representations and warranties of the parties contained in this Agreement and in all ancillary
agreements, instruments and certificates delivered on the Closing Date will not merge on, and will survive the
Closing Date, the acquisition of D2Fusion, the payment of the Enwin Shares, and any reorganization, amalgamation,
sale or transfer of D2Fusion or Enwin and will continue in full force and effect thereafter for a period of 2
years after the Closing Date.




17

--------------------------------------------------------------------------------


                                                   MISCELLANEOUS

8.1.     Amendment and Modification; Waiver. This Agreement may only be amended or modified in writing, signed by
all of the parties hereto.  No waiver in writing of any provision of this Agreement will constitute a waiver of
any other provision nor will any waiver of any provision of this Agreement constitute a continuing waiver unless
otherwise expressly provided.

8.2.     Further  Assurances.  The parties will execute and deliver such further  documents and do such further and
other  things  as may be  necessary  to  carry  out  and  give  effect  to the  intent  of this  Agreement  and the
transactions contemplated hereby.

8.3.     Expenses.  Except as otherwise  expressly  provided in this Agreement and whether or not the  transactions
contemplated by this Agreement are completed,  the parties will bear their own respective expenses (including,  but
not limited to, all  compensation  and expenses of counsel,  consultants,  actuaries and  independent  accountants)
incurred in connection with this Agreement and the transactions contemplated hereby.

8.4.     Public  Disclosure.  The parties agree that,  except as may be required to comply with the requirements of
Applicable  Laws, the parties will keep the terms of this  Agreement,  and the agreements  entered into in relation
hereto,  confidential.  In this regard,  Enwin,  D2Fusion and Solar  acknowledge  that Enwin and Solar are publicly
traded  companies  and that Enwin and Solar may  decide,  in their  sole  discretion,  when and how to comply  with
applicable reporting requirements emerging from their publicly traded status.

8.5.     Assignment.  No party to this Agreement may assign any of its rights or  obligations  under this Agreement
without the prior written consent of the other parties hereto, such consent not to be unreasonably withheld.

8.6.     Parties in Interest.  This  Agreement  will enure to the benefit of and be binding upon the parties hereto
and their respective  successors,  heirs or other personal legal  representatives and permitted assigns.  Except as
expressly  provided in this  Agreement,  nothing in this Agreement is intended to confer upon any person other than
Enwin,  D2Fusion  and Solar or their  respective  successors,  heirs or other  personal  legal  representatives  or
permitted assigns, any rights or remedies under or by reason of this Agreement.

8.7.     Counterparts.  This Agreement and any amendments hereto may be executed in one or more counterparts,  each
of which will be deemed to be an original  by the  parties  executing  such  counterpart,  but all of which will be
considered  one and the  same  instrument.  A  signed  facsimile  or  telecopied  copy  of this  Agreement  will be
effectual and valid proof of execution and delivery.

8.8.     Performance  on  Holidays.  If any action is required to be taken  pursuant to this  Agreement  on or by a
specified  date which is not a Business Day,  then such action will be valid if taken on or by the next  succeeding
Business Day.

8.9      Notice.  All  communications,  notices,  requests,  consents  or  demands  given or  required  under  this
Agreement  will be in writing and will be deemed to have been duly given when  delivered to, or received by prepaid
registered or certified  mail or recognized  overnight  courier  addressed to, or upon receipt of a facsimile  sent
to, the party for whom intended,  as follows,  or to such other address or facsimile  number as may be furnished by
such party by notice in the manner provided herein:




18

--------------------------------------------------------------------------------


     If to Enwin:

         Enwin Resources, Inc.

         2610-1066 West Hastings Street

         Vancouver, British Columbia, Canada V6E 3X2

         Attention: Nora Coccaro, Chief Executive Officer

         Phone Number: (604) 602-1717

         Fax Number: (604) 687-6755

     With a copy to:



         ________________________

         ________________________

         ________________________

         Attention:________________

         Phone Number: ___________

         Fax Number: _____________

     If to D2Fusion:

         D2Fusion, Inc.

         1181 Chess Drive Suite H

         Foster City, CA  94404

         Attention: Russ George, President

         Phone Number:  (650) 638-1975

         Fax Number:  (650) 475-3949

     With a copy to:

         John J. Camozzi, Esq.
         Dillingham and Murphy LLP
         225 Bush Street, Floor 6
         San Francisco, CA  94104
         Phone Number:  (415) 397-2700
         Fax Number: (415) 397-3300

     If to Solar:

         Solar Energy Limited

         145-925 West Georgia Street

         Vancouver, British Columbia, Canada V6C 3L2

         Attention: Andrew Wallace, Chief Executive Officer

         Phone Number:  (604) 669-4771

         Fax Number:  (604) 669-4731



19

--------------------------------------------------------------------------------


     With a copy to:

         Orsa and Company

         600 Westwood Terrace

         Austin, TX

         Attention: Ruairidh Campbell

         Phone Number:  (512) 462-3327

         Fax Number: (512) 462-3328

8.10     Name Change.  Subject to  shareholder  and  regulatory  approval,  Enwin will change its name to "D2Fusion
Corp." as soon as is practicable subsequent to the execution of this Agreement.

8.11.    Governing Law. This  Agreement will be construed and enforced in accordance  with and governed by the laws
of the State of Nevada,  without  reference to principles of conflicts of law. Each of the parties  consents to the
jurisdiction  of the federal courts whose  districts  encompass any part of the State of Nevada in connection  with
any  dispute  arising  under this  Agreement  and hereby  waives,  to the  maximum  extent  permitted  by law,  any
objection,  including  any  objection  based on forum non  conveniens,  to the bringing of such  proceeding in such
jurisdictions.  Each party hereby agrees that if another party to this Agreement  obtains a judgment  against it in
such a proceeding,  the party which  obtained  such judgment may enforce same by summary  judgment in the courts of
any country  having  jurisdiction  over the party against whom such  judgment was  obtained,  and each party hereby
waives any defenses  available to it under local law and agrees to the  enforcement of such a judgment.  Each party
to this Agreement  irrevocably  consents to the service of process in any such  proceeding by the mailing of copies
thereof by registered or certified mail,  postage prepaid,  to such party at its address set forth herein.  Nothing
herein will affect the right of any party to serve process in any other manner permitted by law.

8.12.    Severability.  If any  provision of this  Agreement is held to be invalid or  unenforceable  by a court of
competent  jurisdiction,  this Agreement will be interpreted  and  enforceable as if such provision were severed or
limited, but only to the extent necessary to render such provision and this Agreement enforceable.

8.13.    Entire  Agreement.  This  Agreement,  the  Exhibits  and any  instruments  and  agreements  to be executed
pursuant to this Agreement,  sets forth the entire  understanding of the parties hereto with respect to its subject
matter,  merges and supersedes all prior and contemporaneous  understandings with respect to its subject matter and
may not be waived or modified,  in whole or in part,  except by a writing signed by each of the parties hereto.  No
waiver of any  provision of this  Agreement in any instance  will be deemed to be a waiver of the same or any other
provision  in any other  instance.  Failure of any party to enforce any  provision  of this  Agreement  will not be
construed as a waiver of its rights under such provision.

IN WITNESS WHEREOF each of the parties hereto has executed this Agreement as of the date first set forth above.

     Solar Energy Limited


         /s/ Andrew Wallace

         By: Andrew Wallace

         Chief Executive Officer




20

--------------------------------------------------------------------------------


         /s/ Russ George

         By: Russ George

         President

     Enwin Resources, Inc.


         /s/ Nora Coccaro

         By: Nora Coccaro

         Chief Executive Officer




21

--------------------------------------------------------------------------------

EXHIBIT A

D2FUSION’S TRADENAMES/TRADEMARKS, COPYRIGHT, AND PATENTS

To Be Provided Prior to Closing

22

--------------------------------------------------------------------------------

EXHIBIT B

D2FUSION FINANCIALS

To Be Provided Prior to Closing

23

--------------------------------------------------------------------------------

EXHIBIT C

ENWIN FINANCIALS

To Be Provided Prior To Closing

24

--------------------------------------------------------------------------------

SCHEDULE 3.1.16

D2FUSION’S MATERIAL CONTRACTS

To Be Provided Prior to Closing

25

--------------------------------------------------------------------------------

SCHEDULE 3.2.16

ENWIN’S MATERIAL CONTRACTS

To Be Provided Prior To Closing

26

--------------------------------------------------------------------------------